Title: From Alexander Hamilton to Samuel Hodgdon, 11 April 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            NY. April 11—1800
          
          A recruiting party was, some time since, established under at Salisbury in N Carolina under the direction of Captain Bird
          It appears from the representations that have been made to me that this party   is to destitute of the service has not proceeded from the want of Clothing. You will therefore have a sufficient quantity forwarded for a complete company—This is to be in addition to the Clothing for four companies sent to Captain Brock—
           S. Hodgdon Esr
        